Name: 82/323/EEC: Commission Decision of 15 April 1982 on requests for reimbursement under Council Regulation (EEC) No 1820/80 for the stimulation of agricultural development in the less-favoured areas of the west of Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-05-24

 Avis juridique important|31982D032382/323/EEC: Commission Decision of 15 April 1982 on requests for reimbursement under Council Regulation (EEC) No 1820/80 for the stimulation of agricultural development in the less-favoured areas of the west of Ireland (Only the English text is authentic) Official Journal L 144 , 24/05/1982 P. 0007 - 0033++++COMMISSION DECISION OF 15 APRIL 1982 ON REQUEST FOR REIMBURSEMENT UNDER COUNCIL REGULATION ( EEC ) NO 1820/80 FOR THE STIMULATION OF AGRICULTURAL DEVELOPMENT IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 82/323/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1820/80 OF 24 JUNE 1980 FOR THE STIMULATION OF AGRICULTURAL DEVELOPMENT IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND ( 1 ) , AND IN PARTICULAR ARTICLE 24 ( 4 ) THEREOF , WHEREAS REQUESTS FOR REIMBURSEMENT TO BE SUBMITTED BY IRELAND TO THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ( EAGGF ) , MUST INCLUDE CERTAIN INFORMATION MAKING IT POSSIBLE TO VERIFY THAT THE EXPENDITURE COMPLIES WITH THE PROVISIONS OF REGULATION ( EEC ) NO 1820/80 AND THE IRISH PROGRAMME APPROVED UNDER ARTICLE 3 ( 2 ) OF THAT REGULATION ; WHEREAS , IF VERIFICATION IS TO BE EFFECTIVE , IRELAND MUST , FOR A PERIOD OF THREE YEARS FROM PAYMENT OF THE LAST REIMBURSEMENT , KEEP THE SUPPORTING DOCUMENTS AT THE COMMISSION'S DISPOSAL ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE EAGGF COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . APPLICATIONS FOR REIMBURSEMENT DRAWN UP IN ACCORDANCE WITH ARTICLE 24 OF REGULATION ( EEC ) NO 1820/80 MUST BE SUBMITTED AS SET OUT IN THE TABLES IN ANNEXES 1 TO 9 HERETO . 2 . IRELAND SHALL COMMUNICATE TO THE COMMISSION , AT THE SAME TIME AS THE FIRST REQUEST FOR REIMBURSEMENT , THE TEXTS OF NATIONAL IMPLEMENTING AND CONTROL PROVISIONS , ADMINISTRATIVE DIRECTIVES , FORMS OR ANY OTHER DOCUMENTS CONCERNING THE ADMINISTRATIVE ACTION TO IMPLEMENT THE MEASURES CONCERNED . FOR IMPLEMENTATION OF THE MEASURES , DUE CONSIDERATION SHALL BE GIVEN TO THE SPECIFIC REQUIREMENTS FOR DOCUMENTATION SET OUT IN ANNEX 10 . ARTICLE 2 IRELAND SHALL , FOR A PERIOD OF THREE YEARS FROM PAYMENT OF THE LAST REIMBURSEMENT , HOLD AT THE COMMISSION'S DISPOSAL ALL THE SUPPORTING DOCUMENTS IN ITS POSSESSION ON THE BASIS OF WHICH THE AID PROVIDED FOR IN REGULATION ( EEC ) NO 1820/80 WAS GRANTED , OR CERTIFIED COPIES THEREOF , AS WELL AS COMPLETE CASE FILES FOR THE BENEFICIARIES . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 15 APRIL 1982 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 180 , 14 . 7 . 1980 , P . 1 . ANNEX 1 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER REGULATION ( EEC ) NO 1820/80 FOR THE STIMULATION OF AGRICULTURAL DEVELOPMENT IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND SUMMARY SHEET 1*2*3*4*5* NATURE OF THE MEASURE*AID PAID BY IRELAND IN 19 ... ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) *AMOUNT OF REIMBURSEMENT REQUESTED FROM THE EAGGF ( POUND IRL ) *AMOUNT OF ADVANCE PAYMENT RECEIVED FOR 19 ... ( POUND IRL ) *BALANCE OF EAGGF CONTRIBUTION ( POUND IRL ) * PROVISION OF ELECTRICITY SUPPLIES ( TOTALS FROM ANNEXES 2.1 TO 2.5 ) ***** PROVISION OF DRINKING WATER SUPPLIES ( TOTALS FROM ANNEXES 3.1 TO 3.2 ) ***** CONSTRUCTION AND IMPROVEMENT OF FARM ROADS AND LOCAL ROADS ( TOTALS FROM ANNEXES 4.1 TO 4.3 ) ***** LAND IMPROVEMENT ( TOTALS FROM ANNEXES 5.1 TO 5.4 ) ***** ORIENTATION OF AGRICULTURAL PRODUCTION ( TOTALS FROM ANNEXES 6.1 TO 6.3 ) ***** FORESTRY DEVELOPMENT ( TOTALS FROM ANNEXES 7.1 TO 7.2 ) ***** AGRICULTURAL TRAINING FACILITIES ( TOTALS FROM ANNEX 8 ) ***** TOTAL***** RECOVERIES ( TOTALS FROM ANNEX 9 ) ***** NET TOTAL***** DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 2.1 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 4 ( A ) OF REGULATION ( EEC ) NO 1820/80 PROVISION OF ELECTRICITY SUPPLIES INCREASED SUPPLY TO 4 300 FARMS 1*2*3*4*5* COUNTY*NUMBER OF FARMS CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *TOTAL AID PAID BY IRELAND ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) * *WORKS COMPLETED*WORKS IN PROGRESS**** TOTAL****** REIMBURSEMENT REQUESTED** IT IS CONFIRMED THAT : - THE INSTALLATION WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 , - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES OR THROUGH THE EUROPEAN REGIONAL DEVELOPMENT FUND HAVE BEEN EXCLUDED FROM THIS SCHEME , - TO THE EXTENT A THIRD PARTY ( THE ELECTRICITY SUPPLY BOARD OR OTHERS ) HAS BORNE THE MEMBER STATE'S EXPENDITURE CONSIDERED ELIGIBLE FOR AID FROM THE EAGGF THERE HAS BEEN A SPECIFIC TRANSFER OF THE MEMBER STATE'S FUNDS FOR THAT PURPOSE , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 2.2 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 4 ( A ) OF REGULATION ( EEC ) NO 1820/80 PROVISION OF ELECTRICITY SUPPLIES NEW SUPPLY TO 1 500 FARMS 1*2*3*4*5* COUNTY*NUMBER OF FARMS CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *TOTAL AID PAID BY IRELAND ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) * *WORKS COMPLETED*WORKS IN PROGRESS**** TOTAL****** REIMBURSEMENT REQUESTED** IT IS CONFIRMED THAT : - THE INSTALLATION WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 , - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES OR THROUGH THE EUROPEAN REGIONAL DEVELOPMENT FUND HAVE BEEN EXCLUDED FROM THIS SCHEME , - TO THE EXTENT A THIRD PARTY ( THE ELECTRICITY SUPPLY BOARD OR OTHERS ) HAS BORNE THE MEMBER STATE'S EXPENDITURE CONSIDERED ELIGIBLE FOR AID FROM THE EAGGF THERE HAS BEEN A SPECIFIC TRANSFER OF THE MEMBER STATE'S FUNDS FOR THAT PURPOSE , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 2.3 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 4 ( A ) OF REGULATION ( EEC ) NO 1820/80 PROVISION OF ELECTRICITY SUPPLIES 3-PHASE SUPPLY TO 150 INTENSIVE FARMS 1*2*3*4*5* COUNTY*NUMBER OF FARMS CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *TOTAL AID PAID BY IRELAND ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) * *WORKS COMPLETED*WORKS IN PROGRESS**** TOTAL****** REIMBURSEMENT REQUESTED** IT IS CONFIRMED THAT : - THE INSTALLATION WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 , - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES OR THROUGH THE EUROPEAN REGIONAL DEVELOPMENT FUND HAVE BEEN EXCLUDED FROM THIS SCHEME , - TO THE EXTENT A THIRD PARTY ( THE ELECTRICITY SUPPLY BOARD OR OTHERS ) HAS BORNE THE MEMBER STATE'S EXPENDITURE CONSIDERED ELIGIBLE FOR AID FROM THE EAGGF THERE HAS BEEN A SPECIFIC TRANSFER OF THE MEMBER STATE'S FUNDS FOR THAT PURPOSE , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 2.4 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 4 ( A ) OF REGULATION ( EEC ) NO 1820/80 PROVISION OF ELECTRICITY SUPPLIES 55 SELECTED NETWORKS IMPROVEMENT 1*2*3*4*5* COUNTY*NUMBER OF NETWORKS CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *TOTAL AID PAID BY IRELAND ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) * *WORKS COMPLETED*WORKS IN PROGRESS**** TOTAL****** REIMBURSEMENT REQUESTED** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 , - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES OR THROUGH THE EUROPEAN REGIONAL DEVELOPMENT FUND HAVE BEEN EXCLUDED FROM THIS SCHEME , - TO THE EXTENT A THIRD PARTY ( THE ELECTRICITY SUPPLY BOARD OR OTHERS ) HAS BORNE THE MEMBER STATE'S EXPENDITURE CONSIDERED ELIGIBLE FOR AID FROM THE EAGGF THERE HAS BEEN A SPECIFIC TRANSFER OF THE MEMBER STATE'S FUNDS FOR THAT PURPOSE , - IN THE AREAS TO BENEFIT FROM GRANT-AIDED NETWORK IMPROVEMENTS AT LEAST 35 % OF THE BENEFICIARIES ARE FARMERS OR PERSONS PRINCIPALLY DEPENDENT ON AGRICULTURE , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 2.5 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 4 ( A ) OF REGULATION ( EEC ) NO 1820/80 PROVISION OF ELECTRICITY SUPPLIES 40 MARKETING AND PROCESSING PLANTS 1*2*3*4*5* COUNTY*NUMBER OF PLANTS CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *TOTAL AID PAID BY IRELAND ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) * *WORKS COMPLETED*WORKS IN PROGRESS**** TOTAL****** REIMBURSEMENT REQUESTED** IT IS CONFIRMED THAT : - THE INSTALLATION WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 , - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES OR THROUGH THE EUROPEAN REGIONAL DEVELOPMENT FUND HAVE BEEN EXCLUDED FROM THIS SCHEME , - TO THE EXTENT A THIRD PARTY ( THE ELECTRICITY SUPPLY BOARD OR OTHERS ) HAS BORNE THE MEMBER STATE'S EXPENDITURE CONSIDERED ELIGIBLE FOR AID FROM THE EAGGF THERE HAS BEEN A SPECIFIC TRANSFER OF THE MEMBER STATE'S FUNDS FOR THAT PURPOSE , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 3.1 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 4 ( A ) OF REGULATION ( EEC ) NO 1820/80 PROVISION OF DRINKING WATER SUPPLIES PRIVATE GROUP WATER SCHEMES 1*2*3*4*5* COUNTY*NUMBER OF DWELLINGS CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *TOTAL AID PAID BY IRELAND ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) * *WORKS COMPLETED*WORKS IN PROGRESS**** TOTAL****** REIMBURSEMENT REQUESTED** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 , - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES OR THROUGH THE EUROPEAN REGIONAL DEVELOPMENT FUND HAVE BEEN EXCLUDED FROM THIS SCHEME , - AT LEAST 35 % OF THE PEOPLE WHOSE NEEDS ARE MET BY THE GRANT-AIDED WATER SUPPLY SCHEMES ARE FARMERS OR INHABITANTS OF VILLAGES OR PARTS OF VILLAGES DEPENDENT PRIMARILY ON AGRICULTURE , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 3.2 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 4 ( A ) OF REGULATION ( EEC ) NO 1820/80 PROVISION OF DRINKING WATER SUPPLIES PUBLIC WATER SCHEMES 1*2*3*4*5* COUNTY*NUMBER OF DWELLINGS CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *TOTAL AID PAID BY IRELAND ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) * *WORKS COMPLETED*WORKS IN PROGRESS**** TOTAL****** REIMBURSEMENT REQUESTED** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 , - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER REGULATION NO 17/64/EEC OR OTHER COMMON MEASURES OR THROUGH THE EUROPEAN REGIONAL DEVELOPMENT FUND HAVE BEEN EXCLUDED FROM THIS SCHEME , - TO THE EXTENT A THIRD PARTY ( COUNTY COUNCILS OR OTHERS ) HAS BORNE THE MEMBER STATE'S EXPENDITURE CONSIDERED ELIGIBLE FOR AID FROM THE EAGGF THERE HAS BEEN A SPECIFIC TRANSFER OF THE MEMBER STATE'S FUNDS FOR THAT PURPOSE , - AT LEAST 35 % OF THE PEOPLE WHOSE NEEDS ARE MET BY THE GRANT-AIDED WATER SUPPLY SCHEMES ARE FARMERS OR INHABITANTS OF VILLAGES OR PARTS OF VILLAGES DEPENDENT PRINCIPALLY ON AGRICULTURE , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 4.1 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 4 ( B ) OF REGULATION ( EEC ) NO 1820/80 CONSTRUCTION AND IMPROVEMENT OF FARM ROADS AND LOCAL ROADS FARM ROADS 1*2*3*4*5*6* COUNTY*NUMBER OF BENEFICIARIES*LENGTH IN KILOMETRES OF ROADS CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *TOTAL AID PAID BY IRELAND ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) * **WORKS COMPLETED*WORKS IN PROGRESS**** TOTAL******* REIMBURSEMENT REQUESTED** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 ; - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES OR THROUGH THE EUROPEAN REGIONAL DEVELOPMENT FUND HAVE BEEN EXCLUDED FROM THIS SCHEME , - TO THE EXTENT A THIRD PARTY ( COUNTY COUNCILS OR OTHERS ) HAS BORNE THE MEMBER STATE'S EXPENDITURE CONSIDERED ELIGIBLE FOR AID FROM THE EAGGF THERE HAS BEEN A SPECIFIC TRANSFER OF THE MEMBER STATE'S FUNDS FOR THAT PURPOSE , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 4.2 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 4 ( B ) OF REGULATION ( EEC ) NO 1820/80 CONSTRUCTION AND IMPROVEMENT OF FARM ROADS AND LOCAL ROADS LOCAL ROADS 1*2*3*4*5* COUNTY*LENGTH IN KILOMETRES OF ROADS CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) *REIMBURSEMENT REQUESTED ( POUND IRL ) * *WORKS COMPLETED*WORKS IN PROGRESS**** TOTAL****** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 , - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES OR THROUGH THE EUROPEAN REGIONAL DEVELOPMENT FUND HAVE BEEN EXCLUDED FROM THIS SCHEME , - AT LEAST 35 % OF THE INHABITANTS OF THE DISTRICT SERVED BY GRANT-AIDED LOCAL ROADS ARE PRINCIPALLY ENGAGED IN AGRICULTURE , - TO THE EXTENT A THIRD PARTY ( COUNTY COUNCILS OR OTHERS ) HAS BORNE THE MEMBER STATE'S EXPENDITURE CONSIDERED ELIGIBLE FOR AID FROM THE EAGGF THERE HAS BEEN A SPECIFIC TRANSFER OF THE MEMBER STATE'S FUNDS FOR THAT PURPOSE , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 4.3 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 4 ( B ) OF REGULATION ( EEC ) NO 1820/80 CONSTRUCTION AND IMPROVEMENT OF FARMS ROADS AND FOREST ROADS FOREST ROADS AND ROADS SERVING COMMONAGES AND MOUNTAIN AND HILL GRAZING 1*2*3*4*5*6* COUNTY*NUMBER OF BENEFICIARIES*LENGTH IN KILOMETRES OF ROADS CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *TOTAL AID PAID BY IRELAND ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) * **WORKS COMPLETED*WORKS IN PROGRESS**** TOTAL******* REIMBURSEMENT REQUESTED** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 , - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES OR THROUGH THE EUROPEAN REGIONAL DEVELOPMENT FUND HAVE BEEN EXCLUDED FROM THIS SCHEME , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 5.1 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 6 ( A ) OF REGULATION ( EEC ) NO 1820/80 LAND IMPROVEMENT COMMONAGES - SUB-DIVISION , FENCING AND IMPROVEMENT OF PASTURE 1*2*3*4*5*6* COUNTY*NUMBER OF BENEFICIARIES*NUMBER OF HECTARES AND KILOMETRES OF FENCING CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *TOTAL AID PAID BY IRELAND ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) * **LAND ( HA ) *FENCING ( KM ) **** **WORKS COMPLETED*WORKS IN PROGRESS*WORKS COMPLETED*WORKS IN PROGRESS**** TOTAL********* REIMBURSEMENT REQUESTED** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 , - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES HAVE BEEN EXCLUDED FROM THIS SCHEME , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 5.2 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 6 ( B ) OF REGULATION ( EEC ) NO 1820/80 LAND IMPROVEMENT MOUNTAIN AND HILL PASTURE - FENCING AND IMPROVEMENT OF PASTURE 1*2*3*4*5*6* COUNTY*NUMBER OF BENEFICIARIES*NUMBER OF HECTARES AND KILOMETRES OF FENCING CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *TOTAL AID PAID BY IRELAND ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) * **LAND ( HA ) *FENCING ( KM ) **** **WORKS COMPLETED*WORKS IN PROGRESS*WORKS COMPLETED*WORKS IN PROGRESS**** TOTAL********* REIMBURSEMENT REQUESTED** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 , - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES HAVE BEEN EXCLUDED FROM THIS SCHEME , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 5.3 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 6 ( C ) OF REGULATION ( EEC ) NO 1820/80 LAND IMPROVEMENT LOWLAND - INTENSIVE RECLAMATION 1*2*3*4*5*6* COUNTY*NUMBER OF BENEFICIARIES*NUMBER OF HECTARES CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *TOTAL AID PAID BY IRELAND ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) * **WORKS COMPLETED*WORKS IN PROGRESS**** TOTAL******* REIMBURSEMENT REQUESTED** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 ; - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES HAVE BEEN EXCLUDED FROM THIS SCHEME , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 5.4 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 6 ( C ) OF REGULATION ( EEC ) NO 1820/80 LAND IMPROVEMENT LOWLAND - LIGHTER RECLAMATION 1*2*3*4*5*6* COUNTY*NUMBER OF BENEFICIARIES*NUMBER OF HECTARES CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *TOTAL AID PAID BY IRELAND ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) * **WORKS COMPLETED*WORKS IN PROGRESS**** TOTAL******* REIMBURSEMENT REQUESTED** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 ; - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES HAVE BEEN EXCLUDED FROM THIS SCHEME , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 6 : SEE O.J .ANNEX 7.1 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 12 ( A ) AND ( C ) OF REGULATION ( EEC ) NO 1820/80 FORESTRY DEVELOPMENT AFFORESTATION 1*2*3*4*5* COUNTY*HOLDINGS AND HECTARES CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *TOTAL AID PAID BY IRELAND ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) * *WORKS COMPLETED*WORKS IN PROGRESS**** *HOLDINGS*HECTARES*HOLDINGS*HECTARES**** PRIVATE FORESTRY******** STATE FORESTRY******** TOTAL : ******** PRIVATE FORESTRY******** STATE FORESTRY******** TOTAL******** REIMBURSEMENT REQUESTED** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 , - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES OR THROUGH THE EUROPEAN REGIONAL DEVELOPMENT FUND HAVE BEEN EXCLUDED FROM THIS SCHEME , - EXPENDITURE IN CONNECTION WITH FIRE PROTECTION AND MAINTENANCE IS ONLY CONSIDERED FOR REIMBURSEMENT FOR A PERIOD OF FOUR YEARS FROM THE YEAR OF PLANTING , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 7.2 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 12 ( A ) AND ( C ) OF REGULATION ( EEC ) NO 1820/80 FORESTRY DEVELOPMENT PLANTING OF SHELTER BELTS 1*2*3*4*5* COUNTY*HOLDINGS AND HECTARES CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *TOTAL AID PAID BY IRELAND ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) * *WORKS COMPLETED*WORKS IN PROGRESS**** *HOLDINGS*HECTARES*HOLDINGS*HECTARES**** TOTAL******** REIMBURSEMENT REQUESTED** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 , - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES HAVE BEEN EXCLUDED FROM THIS SCHEME , - TO THE EXTENT A THIRD PARTY ( AN CHOMHAIRLE OILIUNA TALMHAIOCTA ( ACOT ) OR OTHERS ) HAS BORNE THE MEMBER STATE'S EXPENDITURE CONSIDERED ELIGIBLE FOR AID FROM THE EAGGF , THERE HAS BEEN A SPECIFIC TRANSFER OF THE MEMBER STATE'S FUNDS FOR THAT PURPOSE , - THE BENEFICIARIES HAVE BEEN INFORMED IN AN APPROPRIATE MANNER OF THE PERCENTAGE OF THE APPROPRIATIONS COMING FROM THE COMMUNITY . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 8 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLES 14 AND 16 OF REGULATION ( EEC ) NO 1820/80 CONSTRUCTION AND EXPANSION OF TRAINING CENTRES AND CONSTRUCTION OF A RESOURCE DEVELOPMENT CENTRE 1*2*3*4*5* COUNTY AND NAME OF CENTRE*CENTRES CONCERNED*TOTAL COSTS OF ELIGIBLE WORKS CONCERNED ( POUND IRL ) *AID PAID BY IRELAND ELIGIBLE FOR REIMBURSEMENT ( POUND IRL ) *REIMBURSEMENT REQUESTED ( POUND IRL ) * *WORKS COMPLETED*WORKS IN PROGRESS**** TOTAL****** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/298/EEC OF 14 APRIL 1981 , - PROJECTS FOR WHICH COMMUNITY AID IS PROVIDED UNDER OTHER COMMON MEASURES OR THROUGH THE EUROPEAN REGIONAL DEVELOPMENT FUND HAVE BEEN EXCLUDED FROM THIS SCHEME , - TO THE EXTENT A THIRD PARTY ( AN CHOMHAIRLE OILIUNA TALMHAIOCTA ( ACOT ) OR OTHERS ) HAS BORNE THE MEMBER STATE'S EXPENDITURE CONSIDERED ELIGIBLE FOR AID FROM THE EAGGF , THERE HAS BEEN A SPECIFIC TRANSFER OF THE MEMBER STATE'S FUNDS FOR THAT PURPOSE . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 9 RECOVERIES 19 ... SUMS RECOVERED IN RESPECT OF AIDS GRANTED UNDER REGULATION ( EEC ) NO 1820/80 COUNTY*CODE NUMBER OF BENEFICIARY*AMOUNT RECOVERED ( POUND IRL ) *AMOUNT TO BE DEDUCTED FROM THE EAGGF CONTRIBUTION ( POUND IRL ) *MEASURE CONCERNED ( TYPE OF AID ) AND REASONS FOR RECOVERY ( POUND IRL ) *CODE NUMBER (*) OF COMMUNICATIONS UNDER REGULATION ( EEC ) NO 283/72* TOTAL**** (*) THE SUBMISSION OF THIS TABLE DOES NOT EXEMPT FROM SENDING THE DOCUMENTS PROVIDED FOR IN ARTICLES 3 AND 5 OF COUNCIL REGULATION ( EEC ) NO 283/72 CONCERNING IRREGULARITIES AND THE RECOVERY OF SUMS WRONGLY PAID IN CONNECTION WITH THE FINANCING OF THE COMMON AGRICULTURAL POLICY AND THE ORGANIZATION OF AN INFORMATION SYSTEM IN THIS FIELD . WHERE THE RECOVERY , THEREFORE , CONCERNS A CASE OF IRREGULARITY COMMUNICATED UNDER THE ABOVE REGULATION , THE CODE NUMBER UNDER WHICH THE CASE WAS COMMUNICATED MUST BE STATED . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 10 1 . DOCUMENTATION FOR THE FOLLOWING MEASURES UNDER REGULATION ( EEC ) NO 1820/80 : ( A ) PROVISION OF ELECTRICITY SUPPLIES ( B ) PROVISION OF DRINKING-WATER SUPPLIES PUBLIC WATER SCHEMES ( C ) CONSTRUCTION AND IMPROVEMENT OF LOCAL ROADS AND FARM ROADS ( D ) AFFORESTATION THE SUPPORTING DOCUMENTS AND INDIVIDUAL FILES , ETC . NECESSARY FOR THE IMPLEMENTATION OF THE MEASURES AND FOR THE EXECUTION OF THE VARIOUS OPERATIONS INVOLVED SHALL INCLUDE THE SPECIFIC DOCUMENTATION LISTED BELOW : - AN OVERALL PLAN SHOWING THE GEOGRAPHICAL AREA AND EXTENT OF THE VARIOUS MEASURES FORESEEN BY THE PROGRAMME , - SUCCESSIVE ANNUAL PROGRAMMES COVERING THE WORKS TO BE CARRIED OUT IN THE PARTICULAR YEAR FOR WHICH REIMBURSEMENT IS TO BE CLAIMED WITH DETAILS AS TO THE NUMBER OF BENEFICIARIES AND EXPENDITURE INVOLVED . THE ANNUAL PROGRAMME TO BE SUPPORTED BY DETAILED SUB-MAP(S ) TO SHOW THE GEOGRAPHIC AREA AND EXTENT OF THE WORKS ENVISAGED , - BILLS , CERTIFICATES AND OTHER SUPPORTING DOCUMENTS RELATED TO THE PROGRAMME SHALL BE KEPT SEPARATELY AND SHALL TO THE EXTENT POSSIBLE BE ESTABLISHED TO CORRESPOND WITH THE ANNUAL PROGRAMMES AND THE RELEVANT ANNUAL REIMBURSEMENT CLAIM . THIS PARTICULAR DOCUMENTATION IS NOT TO BE AUTOMATICALLY SENT TO THE COMMISSION . IT SHALL BE FORWARDED TO THE COMMISSION ON REQUEST OR , WHEN APPROPRIATE , MADE AVAILABLE AT THE TIME OF AUDITS ON-THE-SPOT . 2 . ACCOUNTING FOR THE MEASURES MENTIONED ABOVE , THE ACCOUNTING SYSTEM SHALL ENSURE THE AVAILABILITY OF SUB-ACCOUNTS TO THE EXTENT NECESSARY TO IDENTIFY THE SPECIFIC EXPENDITURE INCURRED IN RESPECT OF EAGGF SUPPORTED PROJECTS , TO SEPARATE IT FROM OTHER EXPENDITURE AND TO RELATE IT TO THE RELEVANT SUPPORTING DOCUMENTS . SIMILAR SUB-ACCOUNTS SHOULD BE ESTABLISHED FOR OTHER MEASURES ALSO IF NECESSARY TO OBTAIN THE REQUESTED ACCOUNTING TRANSPARENCY . 3 . INDIVIDUAL INFORMATION SHEETS FOR CASES IN WHICH AID IS GRANTED FOR THE ORIENTATION OF AGRICULTURAL PRODUCTION ( TITLE IV OF REGULATION ( EEC ) NO 1820/80 ) AN INDIVIDUAL INFORMATION SHEET WITH DETAILS AS FOLLOWS SHALL BE SUBMITTED TO THE COMMISSION ON REQUEST . INDIVIDUAL INFORMATION SHEET IN RESPECT OF AID FOR IMPLEMENTATION OF AN IMPROVEMENT PLAN 1 . GENERAL A ) FILE NUMBER : B ) NAME AND ADDRESS OF FARMER : C ) DATE OF APPROVAL OF IMPROVEMENT PLAN : D ) ORIENTATION OF PRODUCTION ENVISAGED : E ) DATE FARM ACCOUNTS COMMENCED : 2 . PARTICULARS OF FARM *AT START OF PLAN 19 ...*AT FINISH OF PLAN 19 ...* A ) AREA OF FARM*...HA*...HA* *ENTERPRISES*SGM*ENTERPRISES*SGM* B ) MAIN ENTERPRISES AND CORRESPONDING STANDARD GROSS MARGIN PER ENTERPRISE ( SGM ) *1 . *POUND IRL*1 . *POUND IRL* *2 . *POUND IRL*2 . *POUND IRL* *3 . *POUND IRL*3 . *POUND IRL* *4 . *POUND IRL*4 . *POUND IRL* *5 . *POUND IRL*5 . *POUND IRL* *6 . *POUND IRL*6 . *POUND IRL* C ) TOTAL SGM* - *POUND IRL* - *POUND IRL* D ) PROPORTION OF SALES OF BEEF AND VEAL AND/OR SHEEPMEAT OF FARM'S ANIMAL-DERIVED SALES* % * - * % * ***INCREASE* E ) TOTAL SALES FROM LIVESTOCK , OF WHICH TOTAL SALES OF BEEF AND SHEEP ANIMALS*POUND IRL*POUND IRL*POUND IRL* *POUND IRL*POUND IRL*POUND IRL* 3 . INVESTMENT PLANNED AND CAPITAL GRANT COMMITMENT NATURE OF INVESTMENT*GRANT % *INVESTMENTS PLANNED ( POUND IRL ) * **19 ...*19 ...*19 ...*19 ...*19 ...*19 ...* TOTAL INVESTMENTS PLANNED , ALL YEARS ... POUND IRL TOTAL CAPITAL GRANT ON 40 % ITEMS ... POUND IRL TOTAL CAPITAL GRANT ON 30 % ITEMS ... POUND IRL TOTAL CAPITAL GRANT ... POUND IRL 4 . INVESTMENTS ACTUALLY MADE AND CORRESPONDING CAPITAL GRANTS PAID NATURE OF INVESTMENT*GRANT % *INVESTMENTS ACTUALLY MADE ( POUND IRL ) * **19 ...*19 ...*19 ...*19 ...*19 ...*19 ...* TOTAL ITEMS , 40 % ******* TOTAL ITEMS , 30 % ******* TOTAL GRANT PAID******* REIMBURSEMENT CLAIMED******* 5 . INTEREST SUBSIDY ON LOANS TO MAINTAIN CALVES ON FARM DURING AT LEAST TWO YEARS YEAR*NUMBER OF CALVES*LOAN AMOUNT*SUBSIDY % *SUBSIDY AMOUNT* 19 ...**POUND IRL**POUND IRL* 19 ...**POUND IRL**POUND IRL* 6 . LAND IMPROVEMENT IF AID FOR LAND IMPROVEMENT IS GRANTED GIVE DETAILS . YEAR*TYPE OF IMPROVEMENT (*)* ELIGIBLE COSTS OF OPERATIONS*AID GRANTED*REIMBURSEMENT CLAIMED* (*) COMMONAGES , SUBDIVISION , FENCING AND IMPROVEMENT OF PASTURE OR MOUNTAIN AND HILL PASTURE , FENCING AND IMPROVEMENT OF PASTURE OR LOWLAND INTENSIVE RECLAMATION OR LOWLAND LIGHT RECLAMATION . 7 . MODIFICATIONS IF MODIFICATIONS ARE MADE DURING THE EXECUTION OF THE IMPROVEMENT PLAN , SPECIFY THEIR NATURE AND THE EFFECTS ON HEADINGS 1 TO 5 ABOVE . 8 . RECOVERIES IN CASE OF RECOVERIES OF AID PAID , GIVE DETAILS AS TO REASON ; AMOUNT RECOVERED , THE EAGGF PART THEREOF AND YEAR IN WHICH THE AMOUNT RECOVERED IS DEDUCTED IN THE REIMBURSEMENT CLAIM . IF THE CASE HAS BEEN REPORTED UNDER THE IRREGULARITY PROCEDURE PURSUANT TO REGULATION ( EEC ) NO 283/72 , STATE CODE NUMBER UNDER WHICH COMMUNICATED . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ...